Citation Nr: 0113715	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-19 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
psoriasis and seborrheic dermatitis.

2.  Entitlement to a rating higher than 10 percent for 
tendinitis of the right Achilles tendon.

3.  Entitlement to a rating higher than 10 percent for hiatal 
hernia with gastroesophageal reflux.

4.  Entitlement to a rating higher than 10 percent for post 
operative residuals of an injury of the right knee.

5.  Entitlement to a compensable rating for a hearing loss of 
the left ear.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran reportedly had active military service from March 
1987 to April 1991 and from June 1995 to August 1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issues 
as reflected on the preceding page.  

The issues of a higher rating than 10 percent for 
postoperative residuals of an injury of the right knee, for 
the period beginning September 2, 1999 and a higher rating 
for tendinitis of the right Achilles tendon will be addressed 
in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran has psoriasis on the right frontal region of 
his scalp near the hairline and seborrheic dermatitis of skin 
around the nasal labial folds and on the cheeks at times and 
into the eyebrows without evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement.

2.  The veteran has a hiatal hernia and gastrointestinal 
reflux disease manifested by burning pain from the upper 
abdomen to the suprasternal notch and occasional 
regurgitation without considerable impairment of health.

3.  The veteran had residuals of a right knee injury with a 
torn medial meniscus manifested by instability, crepitus, 
pain and limitation of motion prior to surgery on September 
2, 1999.  

4.  The most recent audiographic evidence shows that average 
pure tone threshold at 1,000, 2,000, 3,000 and 4,000 hertz 
was 29 decibels in the left ear.  Speech discrimination was 
96 percent correct in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for psoriasis of the forehead and hairline are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Code 
7816-7806 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for hiatal hernia and gastrointestinal reflux disease 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114 Code 7346 (2000).  

3.  The schedular criteria for a 20 percent rating for a 
right knee injury with a torn medial meniscus are met for the 
period prior to September 2, 1999.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.17a Codes 5257, 5258, 5259, 5260, 
5261 (2000).

4.  The schedular criteria for a compensable rating for left 
ear hearing loss are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85 Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, with regard to the veteran's 
claims for increased ratings (other than the claim discussed 
in the REMAND section below), VA's duty to assist him in 
developing all evidence pertinent to the claims has been met.  
In this regard, the Board notes that pertinent treatment 
records have been associated with the record, and the veteran 
has undergone examinations to obtain a current evaluation as 
to the extent of his disability.  Moreover, the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  In this case, even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled.  

Moreover, under the circumstances presented in this case, a 
remand for further development on the issues of higher 
ratings for the skin disorder, left ear hearing loss, 
gastrointestinal disorder and right knee disability before 
September 2, 1999, would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources are not 
warranted.  Thus, the Board finds that the duty to assist has 
been met, and the claim is ready for appellate review.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Although the 
regulations require, in evaluating a given disability, that 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2000); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Skin

Service medical records reveal that in July 1987 the veteran 
was seen complaining of itching on various parts of his body.  
The diagnosis was generalized pruritus.  In November 1995 he 
complained of a scaly eruption on his scalp.  Examination 
revealed that the eruption was across his forehead.  The 
diagnosis was seborrheic dermatitis.  In May 1996 he was 
treated for psoriasis of the scalp.  Psoriasis of the scalp 
was noted on the separation examination.  

On VA examination in August 1998 the veteran reported that he 
developed psoriasis of the scalp, face and eyebrows in 1987.  
He indicated that he used Kenalog spray which controlled most 
of the problem.  Examination revealed no evidence of 
psoriasis.  The diagnosis was history of psoriasis, 
controlled by Kenalog spray.  

On VA examination in February 2000 it was reported that the 
veteran had a patch of dermatitis on the right frontal region 
of his scalp near the hairline.  It measured 1 inch by 2 
inches.  It was irregularly shaped and went back into the 
hairline as far as 2 inches.  It was described as a typical 
psoriatic lesion.  He also had flaking of skin around the 
nasal labial folds and on the cheeks at times and into the 
eyebrows.  That was considered more consistent with 
seborrheic dermatitis.  The examiner noted that the two 
conditions were undoubtedly related.  An unretouched color 
photograph of the veteran's forehead and hairline was 
included with the examination report.  Diagnoses were 
psoriasis of the right frontal region and seborrheic 
dermatitis, mildly active by history at the time of the 
examination.

The veteran testified at a video conference hearing before 
the undersigned member of the Board in January 2001.  He 
related that psoriasis affected his hairline, his face, his 
shoulders, his back and his genitalia.  He stated that he 
treated the skin with a steroid cream.

Psoriasis may be rated as for eczema.  A zero percent rating 
is provided where there is slight, if any, exfoliation, 
exudation or itching on a nonexposed surface or a small area.  
A 10 percent rating is provided where there is exfoliation, 
exudation or itching involving and exposed surface or an 
extensive area.  A 30 percent rating is provided where there 
is constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Code 7816-7806 
(2000).

In this case the veteran has psoriasis and seborrheic 
dermatitis which has involved the forehead, the eyebrows and 
the skin around the nose and the cheeks.  Although he has 
reported that the condition has affected his shoulders, his 
back and his genitalia, there is no medical evidence of 
involvement in those areas.  The medical evidence shows that 
the condition has waxed and waned over the years.  However, 
there is no medical evidence of constant exudation or 
itching, extensive lesions or marked disfigurement.  The 
present rating is assigned in consideration of symptoms which 
cover an exposed surface or an extensive area.  The record 
does not show that the veteran has the more severe symptoms 
required to qualify for the next higher rating under the 
provisions of the rating schedule.  Accordingly, the Board 
finds no basis for assigning a rating in excess of 10 percent 
for the veteran's psoriasis in this case.

Hiatal Hernia with Gastroesophageal Reflux

Service medical records reveal that the veteran was seen in 
October 1989 for complaints of stomach pain.  The assessment 
was gastroenteritis.  Gastrointestinal X-rays revealed no 
evidence of an ulcer and were interpreted as normal.  In 
March 1996 the veteran was seen complaining of nausea with 
gastroesophageal reflux.  An endoscopy was done.  No ulcer or 
hiatal hernia was found.  A pathology report resulted in 
diagnoses of chronic esophagitis and focal squamous 
metaplasia of the stomach. 

On VA examination in August 1998 the veteran reported that he 
was found to have a hiatal hernia in 1988 and that he was 
started on Prilosec in 1994 which he indicated helped a lot.  
He stated that he was on a diet and that he stopped eating at 
8:00 PM nightly.  He complained of belching up food from his 
stomach from time to time.  Upper gastrointestinal x-rays 
were normal except for a small hiatal hernia.  The diagnosis 
was hiatal hernia with gastrointestinal reflux disease.  

On VA examination in February 2000 the veteran complained of 
burning from the upper abdomen to the suprasternal notch and 
of material that rolls back into his throat.  He stated that 
the burning lasted for five to ten minutes at a time.  
Diagnoses were esophageal hiatal hernia and gastrointestinal 
reflux disease.  

At his January 2001 hearing the veteran reported problems 
with gastroesophageal reflux 3 to 4 day per week consisting 
of heartburn and regurgitation of food.

A 30 percent rating is provided for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is provided where there are two 
or more of the symptoms for the 30 percent rating of less 
severity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 
Code 7346 (2000).  

The veteran has a hiatal hernia and gastrointestinal reflux 
disease.  His symptoms consist of episodes of burning pain 
from the upper abdomen to the suprasternal notch and 
occasional regurgitation.  While he has most of the symptoms 
required for a 30 percent rating, the record shows that his 
symptoms are relatively mild and occasional.  He can control 
his symptoms fairly well with medication.  There is no 
indication that his condition results in significant 
impairment of health.  Accordingly, the Board finds no basis 
for assigning a rating in excess of 10 percent for the 
veteran's hiatal hernia and gastrointestinal reflux disease 
in this case.

Right Knee

Service medical records reveal that the veteran injured his 
knee playing basketball in February 1998.  Examination 
revealed that there was pain and tenderness in the 
infrapatellar area.  The medial and collateral ligaments were 
intact.  In April 1998 an MRI revealed a small to moderate 
size joint effusion.  There was a tear of the posterior horn 
of the medial meniscus which extended to the tibial articular 
surface.  The collateral ligaments appeared unremarkable.  
The impression was a tear of the posterior horn of the medial 
meniscus.  

On VA examination in August 1998 the veteran complained of 
instability of the right knee with some popping on movement 
of the knee.  Examination revealed that drawer sign was not 
definitely positive.  There was no lateral or medial 
instability.  There was no limitation of motion.  There was 
crepitus on extension and flexion.  The patella tendon was 
loose with easy movement of the patella laterally and 
medially, bilaterally.  X-rays revealed no abnormality.

A surgical report from a VA hospital reveals that on 
September 2, 1999 the veteran underwent arthroscopy of the 
right knee with a partial medial meniscectomy.  It was 
reported that prior to the surgery he had developed pain in 
the anterior aspect of the knee with inability to fully 
extend the knee.  During surgery a displaced, bucket handle, 
medial meniscal tear was found.  There was also evidence of 
anterior cruciate ligament fibers consistent with an old 
anterior cruciate ligament tear.  

Out-patient clinic records reveal that one week after the 
surgery the veteran could walk independently without a knee 
brace.  He did not put his full weight on the right leg.  
Flexion of the knee was to 110 degrees.  The right thigh 
measured 1 inch smaller in circumference than the left.  Two 
months after the surgery there was no effusion, but he still 
lacked locked knee extension.  

At his January 2001 hearing the veteran indicated that due to 
his knee condition he was no longer able to run or play 
basketball or softball.  He reported that he was a truck 
driver and that while driving his right knee would swell.  He 
indicated that he used a brace on his knee.  He stated that 
his knee locked up when he drove and that it gave way on 
walking.

Residuals of an injury to a knee may be rated based on 
limitation of motion, with a noncompensable rating assigned 
if flexion of the leg is limited to 60 degrees or extension 
is limited to 5 degrees.  A 10 percent rating is warranted if 
flexion is limited to 45 degrees or extension is limited to 
10 degrees; a 20 percent rating is warranted if flexion is 
limited to 30 degrees or extension is limited to 15 degrees; 
and a 30 percent rating is warranted if flexion is limited to 
15 degrees or extension is limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261, respectively.  Full 
range of motion of the knee is measured from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.  See 38 U.S.C.A. § 1155 (West 1991 ); 38 C.F.R. § 4.71a 
Codes 5260, 5261 (2000).  

Additionally, a 10 percent rating is provided for other 
impairment of the knee with recurrent subluxation or lateral 
instability productive of slight knee impairment.  A 20 
percent rating is provided where there is moderate knee 
impairment and a 30 percent rating is provided where there is 
severe knee impairment.  38 C.F.R. § 4.71a Code 5257 (2000).  
A 20 percent rating is provided for dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  38 C.F.R. § 4.71a Code 5258 (2000).  
A 10 percent rating is provided after removal of semilunar 
cartilage where the knee is symptomatic.  38 C.F.R. § 4.71a 
Code 5259 (2000)

This case involves an initial rating for post operative 
residuals of an injury of the right knee following the 
initial award of service connection.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet.App. 119 (1999).  
In view of the evidence which is before it, the Board 
determines that the proper rating for the right knee 
disorder, for the period prior to September 2, 1999, can now 
be determined.  The Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In pertinent part, 38 C.F.R. § 4.40 provides: Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. 

38 C.F.R. § 4.45 provides: As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations:  (a) Less movement than normal (due 
to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

The veteran has post operative residuals of an injury of the 
right knee.  Shortly after his injury in service an MRI 
showed a torn medial meniscus.  After his separation from 
service VA examination in August 1998 revealed that the 
veteran complained of instability of the knee and examination 
revealed crepitus on motion of the knee.  Before his 
September 1999 surgery he developed pain in the anterior 
aspect of the knee with inability to fully extend the knee.  
During the time from the day following veteran's separation 
from service, August 15, 1998, and his surgery, September 2, 
1999, the Board finds that his knee disability should have 
been rated as 20 percent disabling under Code 5258.  During 
that period of time Code 5259 would not have been appropriate 
because that code contemplates post operative residuals.  The 
evidence does not establish that the veteran had severe 
impairment of the knee during that time, nor is actual or 
functional limitation of flexion  to less than 30 degrees or 
limitation of extension to more than 15 degrees demonstrated.  
Finally, there was no finding of arthritis demonstrated on X-
ray study made during this time frame, and so a basis for a 
rating higher than 20 percent, or assignment of a separate 
rating pursuant to a July 1997 opinion of VA's General 
Counsel, VAOPGCPREC 23-97, July 1, 1997 referenced below, is 
not in order.  

Hearing Impairment Left Ear

Service medical records reveal that at the time of the 
veteran's separation examination in March 1998 audiological 
evaluation showed that, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
05
15
20
LEFT
45
50
20
20
20

On the authorized audiological evaluation in August 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
5
5
10
LEFT

40
15
15
20

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 in the left ear.

On the authorized audiological evaluation in June 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
10
10
15
LEFT

50
15
25
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.

At his January 2001 hearing the veteran described his 
difficulty hearing conversations and television programs.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 
auditory acuity to level XI for profound deafness.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1995); 38 C.F.R. § 
4.85, Part 4, Codes 6100-6110 (1995).  None of the audiograms 
showed auditory acuity higher than level I for the veteran's 
left ear.  The most recent audiogram demonstrates that the 
veteran's defective auditory acuity is a level I in the left 
ear.  Accordingly, the noncompensable evaluation accurately 
reflects the degree of the veteran's current hearing 
impairment for VA purposes (Code 6100).


ORDER

Entitlement to an increased rating for psoriasis and 
seborrheic dermatitis currently rated as 10 percent, for 
hiatal hernia with gastroesophageal reflux currently rated as 
10 percent disabling, or for hearing loss of the left ear 
currently rated as zero percent disabling is denied.  

Entitlement to a 20 percent rating for residuals of an injury 
of the right knee for the period from August 16, 1998 through 
September 1, 1999 is granted subject to the governing 
regulations pertaining to the payment of monetary benefits.  
To that extent the appeal is granted.


REMAND

Service medical records reveal that the veteran was seen in 
December 1998 complaining of pain in the left Achilles tendon 
area and tendonitis was diagnosed.  He was seen in January 
1997 for complaints of pain in the right Achilles area with 
running and the assessment was right Achilles tendonitis.

On VA examination in August 1998 the veteran reported that he 
developed right Achilles tendonitis in 1997.  The diagnosis 
was history of right Achilles tendonitis with no evidence on 
examination.  Service connection was granted for Achilles 
tendonitis of the right heel.  On VA examination in February 
2000 the veteran complained of inflammation of the left 
Achilles tendon which he attributed to increased wear and 
tear due to his favoring the right lower extremity.  In a 
rating action in May 2000 the RO assigned a 10 percent rating 
for right Achilles tendonitis.

Because of the apparent confusion as to whether the veteran's 
Achilles tendonitis affects the left ankle, the right ankle 
or both, it is the conclusion of the Board that additional 
medical examination is necessary to comply with the duty to 
assist under the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).

As noted above, the Board addressed only the matter of the 
proper rating to be assigned the service-connected right knee 
disorder for the period prior to September 2, 1999.  The 
proper rating to be assigned effective that date remains 
pending and in appellate status.  

In a July 1997 opinion, VA's General Counsel concluded that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both codes would 
not amount to pyramiding under 38 C.F.R. § 4.14.  However, it 
was noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  However, 
if the veteran did not at least meet the criteria for a zero 
percent rating under either of these codes, there was no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97, July 1, 1997.  Recent VA records submitted 
by the veteran show that arthritis in the right knee has now 
been diagnosed.  The effect of such finding requires 
consideration.  Moreover, in a letter of January 18, 2001, 
Robin Y. Taylor, M.D., reported treating the veteran and that 
he had chronic medial compartment arthritis in his right 
knee.  He was driving and eighteen wheeler truck a couple of 
times a week which resulted in swelling in his knees.  The 
doctor opined that the veteran's arthritis in the right knee 
had gotten worse.  The medical records of Dr. Taylor must be 
associated with the claims folder for appellate review.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of this 
claim.  Accordingly, the case is REMANDED for the following 
action:

1.  The veteran should be asked to 
provide information as to all sources of 
medical treatment, VA or private, for an 
ankle disorder, or for his right knee 
disability after September 2, 1999, so 
that such records may be secured and 
incorporated into the claims file.  
Specific attention in this regard is 
directed to requesting copies of all 
pertinent medical records from Dr. Robin 
Taylor.  

2.  The veteran should be afforded a 
special orthopedic examination to 
determine the nature and extent of any 
disorder of the ankles found, and the 
current status of the service-connected 
right knee disability.  Any indicated x-
rays or other special studies should be 
accomplished.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the physician designated to examine 
the veteran.  The report of examination 
should include a detailed description of 
all clinical manifestations including: 
pertinent medical complaints, symptoms, 
and clinical findings.  If a present 
disability of the left ankle is found the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that it resulted from any disease or 
injury in service or was caused by a 
service connected disorder.  All 
examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  With respect to the right knee, and 
if a present disability of the right 
ankle is found, the examiner should 
include a detailed description of all 
clinical manifestations including: 
pertinent medical complaints, symptoms, 
and clinical findings, specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000).  It is requested that the 
examiner provide explicit responses to 
the following questions: 

(a)  Does the service connected 
disability involve only the joint 
structure, or does it also involve 
the muscles and nerves? 

(b)  Does the service connected 
disorder cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation?  
If the severity of these 
manifestations can not be 
quantified, the examiner should so 
indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on movement of the joints, the 
presence and degree of, or absence 
of, muscle atrophy attributable to 
the service connected disability, 
the presence or absence of changes 
in condition of the skin indicative 
of disuse due to the service 
connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service connected disability. 

(d)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service connection disability, and 
if such overlap exists, the degree 
to which the nonservice connected 
problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service connected disability.  If 
the functional impairment created by 
the nonservice connected problem can 
not be dissociated, the examiners 
should so indicate.

4.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the examination should 
be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2000).  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Thereafter, the case should be reviewed 
by the RO.  Consideration should be 
accorded to whether 38 C.F.R. §§ 4.40, 
4.45 apply, and if so, whether they 
provide a basis for any change in the 
award of compensation benefits.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

6.  Following completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the claim in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and bases 
for its determinations, addressing all 
matters and concerns noted in this REMAND.  

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and be afforded the appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

